Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 03/11/2021 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a filter circuit interposed between a tested inverter device to be tested and the power supply device, having a reactor and a capacitor, and delivering the DC power output from the power supply device to the tested inverter device, wherein the control part is configured to execute output adjustment of the AC-DC conversion circuit when a test start signal is generated to start an instantaneous voltage abnormality test which is a test to change magnitude of power supply voltage of the AC power supply in a predetermined direction being either one of increase or decrease during operation of the tested inverter device and the power supply device.”
Claims 2-4 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Toyoda US 2018/0375372 - The system (100) has a voltage detection unit which detects the instantaneous value of alternating current (AC) input voltage supplied to an input terminal (T1) from an AC power supply (1).
Ayai et al. US 2016/0329829 - The device (1P) has a control unit that operates a direct current (DC) to DC converting circuit (10) and materializing absolute value of voltage target value when an absolute value of a voltage target value of alternating current exceeds a direct current (DC) voltage of a direct current unit.
Yamada et al. US 2011/0215651 - The power conversion device has a rectifier diode connected in series to an inverter circuit (100), which rectifies input alternating current.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1-4 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867